DETAILED ACTION
This office action is in response to applicant’s communication dated 4/26/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 2/26/2021. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20190333067.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claims’ Status
Claims 1-20 are pending. 
Claims 9-16 are withdrawn. 
Claims 1-8 and 17-20 are currently being examined.

Response to Amendment
Double Patenting Rejection
The applicant stated that “while Applicant disagrees with the rejection, Applicant will consider filing a Terminal Disclaimer when the claims are otherwise in condition for allowance” (Amendment, Pg 6). 
However, MPEP § 804 states that: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”
The claims are properly rejected under the grounds of nonstatutory double patenting.

112 Rejections
The 112(a) and 112(b) rejection for claim 1 have been removed due to claim amendment.

103 Rejections
Applicant's 103 arguments filed 4/26/2021 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:
103 Argument 1:
	“Applicant notes that neither of the two cited references provide for receipt of input at a self-service checkout or automated teller machine terminal of transaction data to be completed and fulfilled at another terminal, such as an automated teller machine, self-service checkout, or teller-assisted terminal.” (Amendment, Pg 7) 

103 Response 1:
	The examiner respectfully disagrees. As explained in the 103 rejection below:
Calman teaches/suggests…. 
wherein the first terminal is one of an automated teller machine and a self-service checkout terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus….the server 230 
the second terminal is one of an automated teller machine, a self-service checkout terminal, and a teller-assisted terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus….the server 230 includes…ATMs…and/or the like.” Also see ¶¶ 112 and 126 and FIG. 3:302,310 which reflects initiation by a first device [apparatus/computing device] and completed by a second device [apparatus/computing device]”). 

103 Argument 2:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and 17 and/or remaining claim(s). (Amendment, Pg(s) 7)


	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US Patent Application Publication 20150026057) in view of Huxham (US Patent Application Publication 20140188738).

	As per claims 1 and 17, Calman teaches/suggests a method and respective system, the method comprising:
receiving transaction data via a network from a first terminal (FIG. 3:302 and ¶ 111), 
the transaction data including a customer identifier (¶ 65, transaction information identity of party or parties involved in the proposed transaction request, which necessarily includes identity of a customer, that is, a “customer identifier”), 

data defining at least one transaction activity input at the first terminal (¶ 65, transaction information);
storing the received transaction data (FIG. 3: 304 and ¶ 115, proposed transaction request stored. Also see ¶¶ 118-119, 121 and 130-131; FIG. 4 and ¶ 129, devices connected via network 210); 
transmitting the stored transaction data to a second terminal in response to a request received from the second terminal, the second terminal submitting at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal (¶ 111, As represented by block 304, the proposed transaction is stored, such that a second mobile device and/or a computing device other than the mobile device can access the proposed transaction, which necessarily involves transmitting the transaction data to the second mobile device; Also see ¶¶ 115, 118, 120; FIG. 310, transaction is completed by the second mobile device when an appropriate “one or more meaningful actions” is performed by the second device, so the accessing of the data necessarily is “in response to a received request from the second terminal”. E.g., at least when the meaningful action includes transferring funds or performing an online bill pay, it necessarily involves sending the transaction completion information 
wherein the first terminal is one of an automated teller machine and a self-service checkout terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus….the server 230 includes…ATMs…and/or the like.” Also see ¶¶ 112 and 126 and FIG. 3:302,310 which reflects initiation by a first device [apparatus/computing device] and completed by a second device [apparatus/computing device]”) and 
the second terminal is one of an automated teller machine, a self-service checkout terminal, and a teller-assisted terminal (FIG. 2:230 and “[0103] FIG. 2 also illustrates authorization/authentication server(s) 230…The authorization/authentication server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, 
Calman further teaches/suggests the concept of encryption of communication connections (¶¶ 54 – “minimum level of wireless network encryption” and 70 – “a minimum of Wi-Fi Protected Access (WPA) level of encryption may be used for completing a transaction request”) 
Calman further teaches that transaction information include “the identity of party(ies) involved in the transaction request” (¶ 65).
Calman doesn’t teach/suggest 
that the personal identifying data is “encrypted with an encryption key of the first terminal” and 
that the transaction information party identifiers include “a terminal identifier of the first terminal” 
However, Huxham, in an analogous art of mobile banking system (Abstract), teaches/suggests the concept(s) of
that the personal identifying data is “encrypted with an encryption key of the first terminal” (encrypting a PIN and communicating the PIN in encrypted form, see ¶ 67) and 
that the transaction information party identifiers include “a terminal identifier of the first terminal” (including device identifiers in a transaction 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that the personal identifying data is "encrypted with an encryption key of the first terminal" and that the transaction information party identifiers include "a terminal identifier of the first terminal", as taught/suggested by Huxham, to modify the method/system of Calman, because this would lead to the predictable results of a more secure method/system addressing data security vulnerabilities such as avoiding sending PIN in plaintext form and further identifying hardware involved in the transaction. See Huxham ¶¶ 4-7.
Further concerning the claim language of claims 1 and 17, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal” 
Further concerning the claim language of claims 1 and 17 recite “data defining at least one transaction activity input at the first terminal”. The specification describes that “the staged transaction includes the PIN data and an identifier of the terminal (i.e., first tier device) on which the transaction was input” (¶ 17). For examination purposes, the examiner interprets that the transaction activity includes information inputted at the first terminal. 

	As per claims 2 and 18, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17, wherein the data defining the at least one transaction activity includes, for each transaction activity, a transaction type and a transaction amount (Calman ¶ 65 – “the description of the proposed transaction request (which, itself, can include any transaction information, e.g., the description may describe the transaction status, the transaction amount, the transaction type, etc.)”). 

	As per claims 3 and 19, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17, wherein the received transaction data is a transaction authorization request (e.g., Calman, ¶¶ 65 and 111).

	As per claims 4 and 20, Calman, as modified, teaches/suggests the method of claim 1 and the system of claim 17.
Calman, as modified, doesn’t teach/suggest 
“wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data”. 
However, Huxhman
“wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data” (the encrypted PINs are verified, see ¶ 67).
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal identifying the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data”, as taught/suggested by Huxham, to further modify the method/system of Calman, because this would lead to the predictable results of a secure method/system that allows for verifications of personal information, e.g., PINs.
Further concerning the claim language of claims 4 and 20, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to select an appropriate decryption key to decrypt the encrypted personal identifying data” (claim 4).
“to decrypt the encrypted personal identifying data” (claim 20).

As per claim 5, Calman, as modified, teaches/suggests the method of claim 1, wherein the personal identifying data is a Personal Identification Number (PIN) (Calman ¶ 102). 

	As per claim 6, Calman, as modified, teaches/suggests the method of claim 1.
Calman, as modified, doesn’t teach/suggest 
“wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal”. 
However, Huxham, mentioned above, further teaches/suggests the concept(s) of:
“wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal” (the transaction information include “the identity of party(ies) involved in the transaction request”, ¶ 65)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal”, as taught/suggested by Huxham,  to further modify the method of Calman, as modified, because this would lead to the predictable results of a more secure method/system that can identify parties involved in a transaction.

As per claim 7, Calman, as modified, teaches/suggests the method of claim 1, wherein the customer identifier is at least one data item associated with an account holder of an account against which the transaction is to be performed (Calman ¶¶ 65 and 102). 

	As per claim 8, Calman, as modified, teaches/suggests the method of claim 7, wherein the data item of the customer identifier is one of data read from a card by a card reading device of the first terminal and a data item received wirelessly by a wireless communication device of the first terminal (Calman ¶ 94, the mobile device communication interface could be NFC interface, necessarily including submitting transaction data wirelessly to an NFC reader. Also see Calman ¶¶ 95-97 and Huxham ¶¶ 37 and 40, among other paragraphs).

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9141956 (referred to as Patented) in view of at least Calman (US Patent Application Publication 20150026057) and Huxham (US Patent Application Publication 20140188738).

Patented teaches/suggests:
1. A method comprising:
receiving transaction data via a network from a first terminal […] (Patented claim 1, database stores transaction data of transaction initiated by a first computer; initiated by first computer, so necessarily data is received from the first computer);	
storing the received transaction data (Patented claim 1, database stores transaction data of transaction initiated by a first computer);
	transmitting the stored transaction data to a second terminal in response to a request received from the second terminal, the second terminal submitting at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal (Patented claim 1, completed of transaction allowed by second computer); and 
Patented claim 1 – “first computer” and “second terminal”, and in light of the specification, the first computer (a first terminal) and the second terminal are self-service terminals, since the patented case is directed to the self-service terminal technology, such as ATMs. Alternatively, assuming arguendo that Patented claim 1 doesn’t teach “wherein the first terminal is one of an automated teller machine and a self-service checkout terminal and the second terminal is one of an automated teller machine, a self- service checkout terminal, and a teller-assisted terminal”, such would be obvious over Calman (as mapped in the 103 rejection section), as this would lead to the expected result of applying the method of the patented claim to well-known types of self-service terminal computers, such as ATMs). 
Patented doesn’t teach/suggest “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”. 
However, these limitations are taught/suggested by Calman in view of Huxham, as mapped above in the 103 rejection. 
Calman in view of Huxham, to modify the method of Patent, to include “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”, because this would lead to the predictable results of a more versatile method that applies the known concepts of completing transactions from a second device while using various types of transaction information.

Claim 17 has similar limitations to claim 1 above and is rejected similarly to claim 1.

Claims 2-8 and 18-20 are obvious over Patent in view of the references and rationales used above in the 103 rejection section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Treadwell (US Patent Application Publication 20100017327), also (in addition to Calman, which are both Calman and Treadwell are applications assigned to, or has applicant of, “Bank of America Corporation”) involves the main concept(s) of the current invention, by disclosing a method/system where ATM transactions can be started in one device, stored in a queue (see Figs. 1-2) and completed by the same or different ATM (see ¶ 29 – “Any ATM, or only the ATM specified in initiating the ATM transaction, may be employed.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Gabriel Mercado/Examiner, Art Unit 3685    


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685